DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-8 are pending and under examination. Claims 1 and 5 are amended. Claims 6-8 are newly added.

Election/Restrictions
Applicant elected without traverse the composition Example 1 containing lonafarnib, sulfobutylether β-cyclodextrin (DS=5.9), and water in the reply filed on 8/2/2021.

Priority
This application was filed on 11/15/2019. There are no claims to priority.

Information Disclosure Statement
No Information Disclosure Statement was filed with Applicant’s response.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New Rejection, necessitated by amendment - Claims 1-8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation where lonafarnib is present in the formulation at a concentration of 5-50 “mg/ml”. This is indefinite because, while the term “mg/ml” suggests that a liquid is present, there is no indication of what liquid is being referred to. One of ordinary skill in the art would not know if concentration is in reference to the entire liquid formulation or whether it refers to a liquid within the formulation.  Applicants can overcome this rejection by amending the claim to recite “A liquid pharmaceutical formulation”.
Claim 5 recites the limitation “the pharmaceutical formulation as claimed in Claim 1 in lyophilized form” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Additionally, Claim 5 is drawn to a “solution comprising the pharmaceutical formulation as claimed in Claim 1 in lyophilized form and water”. This is indefinite because, when the pharmaceutical formulation is in solution, it is not in lyophilized form because it is dissolved in the solvent/diluent,  not in a freeze-dried form. One of ordinary skill in the art is not apprised of the metes and bounds of the claimed invention. Therefore, the claims are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.	New Rejection, necessitated by amendment - Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (1/16/2020 IDS - “A farnesyltransferase inhibitor activates lysosomes and reduces tau pathology in mice with tauopathy.” Sci. Transl. Med. 11, eaat3005 (2019) 27 March 2019) in view of Jain et al. ("Hygroscopicity, phase solubility and dissolution of various substituted sulfobutylether b-cyclodextrins (SBE) and danazol–SBE inclusion complexes." International Journal of Pharmaceutics 212 (2001) 177–186) and Selleck Chemicals (Lonafarnib (SCH66336): Catalog No. S2797. 2/4/2013. https://web.archive.org/web/20130204071914/https://www.selleckchem.com/products/lonafarnib-sch66336.html.)

Claimed invention
Claim 1 is drawn to a pharmaceutical formulation comprising lonafarnib and sulfobutylether β-cyclodextrin (SBEβCD);
wherein lonafarnib is present at a concentration of 5-50 mg/ml, and 
wherein SBEβCD is present in a molar ratio of lonafarnib : SBEβCD of from 1:1 to 1:10. 

Prior art
Hernandez studied the effects of farnesyltransferase inhibitor on tau pathology in mice with tauopathy. See title; abstract. Hernandez further teaches a formulation of lonafarnib at 12 mg/ml in a 20% (2-hydroxypropyl)-β-cyclodextrin (HPβCD) vehicle, i.e., a ratio of lonafarnib : HPβCD  of approx. 1 : 7, was orally administered to mice for treatment by reducing tau pathology. See p. 2, left column; see also p. 13, left column; see also abstract. It is noted that 20% HPβCD as a vehicle infers the presence of water.  Note: the molecular weight of lonafarnib is 638.82 g/mol and the molecular weight of HPβCD is 1541.5 g/mol: 
Molar ratio calculation:
lonafarnib (0.012g/ml)   :       cyclodextrin derivative (0.20g/ml)
0.012g / 638.82g/mol     :       0.20g / 1541.5g/mol
0.00001878 mol             :       0.0001297 mol
1                                     :             7


While Hernandez teaches lonafarnib in combination with HPβCD and water at a ratio of lonafarnib : HPβCD of 1 : 7, Hernandez does not expressly teach sulfobutylether β-cyclodextrin (SBEβCD). 

However, SBEβCD was known to increase bioavailability of pharmaceutical agents and provided better properties to drugs as compared to HPβCD and the concentration of SBEβCD is known to have an effect on phase solubility of the pharmaceutical agent. Jain teaches that sulfoalkyl ether derivatives of cyclodextrin have been reported to possess some advantages over parent cyclodextrin and other cyclodextrin derivatives. One example is the sodium salt of SBEβCD, which forms highly water soluble complexes with many poorly water soluble drugs, improving the stability, dissolution and bioavailability. See Jain, p. 178, par. bridging columns. The SBEβCD often exhibit better binding than hydroxypropyl b-cyclodextrin complex (HPβCD) which may be due to the butyl micellar arms of SBEβCD. See p. 178, right column. When compared to HPβCD-danazol complex, the moisture sorbed by the various SBEβCD, i.e. SBEβCD 4, SBEβCD 5 and SBEβCD 7, and their complexes with danazol was greater. See p. 182, left column. This observed difference between HPβCD and SBEβCD is due to the presence of anionic charged sulfonic acid group in SBE making the polarizability of the SBEs greater than that of HPβCD. Thus, more adsorption of water occurred on the adsorbent surface because of the hydrogen bonding propensity of a water molecule. See p. 182, left column. Differences in the concentration of SBEβCD was shown to affect the phase solubility of the active agent. See section “3.5. Phase solubility analysis” at pp. 182-5 and Fig. 6 at p. 184.

Accordingly, for sulfobutylether β-cyclodextrin (SBEβCD), one of ordinary skill in the art would have found it obvious to replace the HPβCD in the composition comprising lonafarnib - a compound with low solubility, <1 mg/mL in water (see p. 10, Selleck Chemicals) - of Hernandez with SBEβCD (e.g., SBEβCD 4, SBEβCD 5, SBEβCD 7) disclosed by Jain because SBEβCDs exhibit better binding than HPβCD and is known to form highly water soluble complexes with many poorly water soluble drugs, improving the stability, dissolution and bioavailability (Jain). Replacing the HPβCD in the aqueous vehicle with SBEβCD would result in an aqueous SBEβCD and lonafarnib composition.

Claim 2 depends from claim 1, wherein the average number of O(CH2)4SO3H groups per molecule of sulfobutylether β-cyclodextrin is in the range 5.9-6.6.  Jain teaches SBEβCD having the average substitution of 4, 5 and 7 (and the broader range of 4 to 7 - see p. 185, left column) and teaches as the degrees of substitution increases, the solubility and stability increases. See p. 179, left column; see pp. 183, both columns; see p. 184, right column. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). While the specific substitution range of 5.9-6.6 is not explicitly mentioned, the disclosed substitution of 4-7 overlaps the claimed substitution of 5.9-6.6. Therefore, a prima facie case of obviousness exists. Furthermore, given that the solubility and stability are increased as the substitution increases, one of ordinary skill in the art would have found it obvious to adjust the substitution amounts within 4 to 7 to optimize the solubility and/or stability.

Claim 3 depends from claim 1 wherein each O(CH2)4SO3H present is in the form of an alkali metal salt. Jain teaches the sodium salt of SBEβCD, which has O(CH2)4SO3H in the structure. See Jain, p. 178, par. bridging column.

Claim 5 read on a solution comprising the formulation of Claim 1 in lyophilized form and water. As indicated in the indefiniteness rejection above, it is not clear how the formulation of Claim 1 can be in lyophilized form and in solution at the same time. The claim will be construed as reading on a solution containing lonafarnib, SBEβCD, and water. Thus, the prior art’s suggestion of a composition comprising lonafarnib, SBEβCD, and water meets the limitation of Claim 1.


B.	New Rejection, necessitated by amendment - Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (cited above) in view of Jain et al. (cited above) and Selleck Chemicals (cited above) , as applied to Claims 1-3 and 5-8, taken in further view of Taveras et al. ("Identification of Pharmacokinetically Stable 3,10-Dibromo-8-chlorobenzocycloheptapyridine Farnesyl Protein Transferase Inhibitors with Potent Enzyme and Cellular Activities." J. Med. Chem. 1999, 42, 2651-2661).

Claimed invention
Claim 4 depends from claim 1, which is adapted for parenteral administration.  

Prior art
The disclosures for Hernandez, Jain and Selleck Chemicals are outlined above. Their combination does not expressly teach parenteral administration of the lonafarnib formulation. However, it was well-known that lonafarnib is suitable for both oral and intravenous formulations. Taveras is similar to Hernandez insofar as studying the pharmaceutical effects of composition of farnesyl protein transferase inhibitor, lonafarnib, and HPβCD. See title. When combined with hydroxypropyl-β-cyclodextrin (HPβCD), Compound 5 (lonafarnib) was found to be 75.8% bioavailable. See Table 2. Taveras teaches that lonafarnib is suitable for po (oral) an iv (intravenous). See Id. Thus, one of ordinary skill in the art would have found it prima facie obvious to adapt the formulation for iv (i.e., parenteral) administration because Taveras clearly indicates lonafarnib is suitable for same. The artisan would have had a reasonable expectation of success in obtaining a formulation suitable for iv administration.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629